DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed June 21, 2021, with respect to the rejection(s) of claim(s) 4-5 under 35 USC 102 in view of Nagata have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagata (JP2008110498 with references to the machine English translation provided herewith) and Okado et al (JPH07148740 with references to the machine English translation provided herewith).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (JP2008110498 with references to the machine English translation provided herewith) in view of Okado et al (JPH07148740 with references to the machine English translation provided herewith).
Regarding Claim 4, Nagata teaches an injection molding machine (Abstract) for transmitting  driving force of a mold opening/closing servo motor (Fig. 1- servo motor 21) to a movable platen (Fig. 1- movable platen 19) via a ball screw (Fig. 1- ball screw mechanism 24) to move the movable platen with respect to a stationary platen (Fig. 1- stationary platen 15), and for thereafter clamping molds by a mold clamping mechanism (Fig. 1- clamping device 11), the injection molding machine comprising:
a rotary encoder (Fig. 1- rotary encoder 21a) additionally provided on the mold opening/closing servo motor ([0014]- a rotary encoder 21a is attached to a mold opening / closing servomotor 21) and capable of detecting a position of the movable platen ([0014]- rotational speed of rotation encoder 21a indicates the distance of the first movable plate 28 relative to the pressure receiving plate 16);

a control device (Fig. 1- control device 49) that enables the other actuator to operate when it is confirmed that the movable platen has reached an operation start confirming position of the other actuator and detects a position of the movable platen at a time of continuous molding ([0015]-[0020]- control device 29 signals mold opening/closing servo motor 21 to be driven, the rotary encoder 21a detects the mold closing/stopping position and cylinder 30 is subsequently operated to clamp the mold).
Nagata does not appear to explicitly teach the control device performing a comparative arithmetic operation between a mold clamping completion position detected by the rotary encoder and a stored mold clamping completion position, or a comparative arithmetic operation between a mold closing completion position detected by the rotary encoder and a stored mold closing completion position, to correct the operation start confirming position.  Okado teaches an alternate mold clamping device (Abstract) wherein the mold thickness dimension (the operation start confirming position) is corrected based on the comparison of the stored mold thickness dimension and the mold thickness dimension detected by the sensor [0015]-[0019] in order to control the mold operation corresponding to the mold thickness change caused by thermal expansion [0008].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nagata to include the control device performing a comparative arithmetic operation between a mold clamping completion position detected by the rotary encoder and a stored mold clamping completion position, or a comparative arithmetic operation between a mold closing completion position detected by the rotary encoder and a stored mold closing completion position, to correct the operation start confirming position as taught by Okado with reasonable expectation of success to control the operation corresponding to the mold thickness change caused by thermal expansion [0008]. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.K./Examiner, Art Unit 1748       

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                           
10/1/21